Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-20, are pending in this application.
Claims 2, 10, are deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 11-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Jung et al., US 7,939,550 B2.
Applicant claims the following compound, which is a hydrate or a solvate and a process of making thereof comprising dissolving the free acid in a solvent mixed with water.

    PNG
    media_image1.png
    209
    240
    media_image1.png
    Greyscale
 .  X is K (from KOH), Na (from NaOH), Ca or quaterernary (ammonium) amines. In preferred embodiments, the solvent is 4-methyl-penta-2-one, ETOH or DIPE. The ratio of water to solvent in the process is 5:1 to 10:1. 
Determination of the scope and content of the prior art (MPEP 2141.01 


    PNG
    media_image2.png
    182
    237
    media_image2.png
    Greyscale
.
Jung et al., disclosed a process of making the solvates comprising dissolving the compound in acids to obtain the free acids form and adding a water-miscible organic solvent e.g. ETOH to the acid to obtain acid addition salts. The acid addition salt is obtained as a precipitate or a crystal, which is evaporated to remove the solvent. The crystal is deemed a hydrate or solvate prior to evaporating the solvent. See col. 4, lines 41-61.   The prior art further disclosed addition salts of the compound may be prepared according to conventional methods.
In the process by the prior art, MeOH, ETOH, acetone and acetonitrile are cited as examples of water-miscible solvent and excess amount of acid was added to precipitate the product. Alcohols are bases and accept proton from strong acids, page 2, https://chem.libretexts.org/Bookshelves/Organic_chemistry/Map%3A_Oragnic_Chemistry_(Wade)/13%, visited 2/12/2021.  Acetone is a Lewis base, Wikipedia, https://en.wikipedia.org/wiki/Acetone, visited 2/12/21, and acetonitrile is weak base, Chem. Rev., https://pubs.acs.org/doi/10.1021/cr60044a010, visited 2/1/21.  Therefore, base is inherent in the process by the prior art.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims additional water-miscible solvents, specific bases and water to solvent ratio.   
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the teaching by the prior art that addition salts of the compound may be prepared according to conventional methods. The motivation for additional water-miscible solvents and specific bases is to avoid the prior art and water to solvent ratio is optimized to improve the yield/solubility of the product. 
Establishing a range of water to solvent ratio is mere optimization of a variable. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955). Optimization of variables is a routine practice in the art and can be found in high school or college freshman chemistry textbook.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  The motivation is to maximize the yield/solubility of the product.
The crystal by Jung et al., is deemed a solvate or a hydrate prior to evaporating the solvent.  In the process by the prior art, MeOH, ETOH, acetone and acetonitrile are cited as Wikipedia, https://en.wikipedia.org/wiki/Acetone, visited 2/12/21, and acetonitrile is a weak base, Chem. Rev., https://pubs.acs.org/doi/10.1021/cr60044a010, visited 2/1/21.  Therefore, base is inherent in the process by the prior art and one of ordinary skill would have known to add base to the reaction mixture.
In the process by applicant, a base is added to the reaction mixture.  This is a well-known conventional process of making salts of an acid. The claimed bases are well-known for making salts of acids and are disclosed at pages 342-345, Handbook of Pharmaceutical Salts; Properties, Selection and Use (2011), Stall and Wermuth, Eds. Chaps. 5-6. Potassium and sodium bases are notoriously known in the art for making salts. The solvents are also well-known in the art and applicable solvents may be selected by following the conventional solvent screening technique disclosed in PharmTech (2006) vol. 30(10), pp. 1-17, particularly page 1, ¶ 3-4. 
Having known that the prior art disclosed the claimed solvate or hydrate could be made by conventional technique, one of ordinary skill would have been motivated to make the claimed solvate or hydrate with reasonable expectation of success.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
Handbook of Pharmaceutical Salts (2011) and PharmTech (2006) vol. 30(10), pp. 1-17.  Such is deemed invention of reasoning not of creativity, KSR, supra.  
Response to Argument and Declaration
Applicant's arguments filed 8/19/21, have been fully considered but they are not persuasive. Applicant wrongly contends PharmTech (2006) was cited by the Examiner for optimization of variables. This is not true. The holding of In re Aller, above, was cited for optimization of variables. Applicant also concluded PharmTech (2006) contradicts the rejection because there are other factors that affects solubility “of some compounds”.  As admitted by applicant while some factors may apply to some compounds not all the factors are applicable to all compounds. Therefore, there is no contradiction between PharmTech (2006) and the rejection. The factors are guidelines.  Even then, Applicant fails to disclose how each of the enumerated factors relate to solubility of the instant compound and what was done about each of them. In the instant, applicant performed no more than traditional and conventional techniques as suggested by the prior art and as well-known in the art. Such conventional techniques can be found in prior arts and PharmTech (2006) was cited as an example only.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
Handbook of Pharmaceutical Salts (2011) and PharmTech (2006) vol. 30(10), pp. 1-17.  Such is deemed invention of reasoning not of creativity, KSR, supra.  
The declaration file 8/19/21, while showing increased solubility of the salts over the fee acid form does not overcome the rejection. In the declaration and the argument the showing was deemed unexpected result.
Under the US patent practice a persuasive showing of unexpected results requires evidence showing 1) the result is truly unexpected, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995); 2) that the result is commensurate in scope with the claim, In re Harris, 409 F.3d 1339, 1344 (Fed. Cir, 2005); 3) the result is a comparison with the closest prior art, In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991); 4) that improved properties or functions represent a difference in kind not in degree, In re Iron Grip Barbell Co., Inc. 392 F.3d. 1317, 1322 (Fed. Cir. 2004); In re Harris, supra; and are not just statements that are not reviewable and cannot be analyzed in comparison with the prior art, In re Soni, 54 F.3d 746, 750 (Fed, Cir. 1995). “It is within the discretion of the trial of fact to give each item of evidence such weight as it feels appropriate.” Velander v. Garner, 348 F.3d 1359, 1371 (Fed. Cir. 2003). 
In the instant, 1) the difference is in degrees not in kind and therefore cannot support a showing of unexpected result. One of the main reason for changing a variable (e.g. excess amount of water to the steps in claims 9 and 20) would be improve the yield/solubility of the product. Hence, increased solubility is not unexpected.  2) The results are reviewable but cannot be analyzed in comparison with the prior art; 3) the result is not a comparison with the closest prior art; the assays are not true side-by-side comparison with the prior art, 4) applicant did exactly as well-known in the art. Hence, there is reasonable expectation of success.  5) Applicant use limited solvents to make limited salts (¶ 8-9, declaration). Such are not commensurate in scope with the 
Finally, Applicant’s arguments relate to process of making. Even if the process is novel and unobvious such would not make the product patentable if it is the same or obvious from prior art.  In the instant both the process and product are obvious from prior arts.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.


August 23, 2021